Citation Nr: 0714311	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right hip condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's friend


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
January 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the veteran's claim of entitlement to 
service connection for a right hip condition.  The veteran 
perfected a timely appeal of this determination to the Board.

In August 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.


FINDING OF FACT

There is no current right hip condition related to the 
veteran's period of service.


CONCLUSION OF LAW

A right hip condition was not incurred or aggravated during 
the veteran's period of service.  38 U.S.C.A. §§  1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, July 2003 
and October 2004 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) requesting that the 
veteran provide any information or evidence in his possession 
that pertained to the claim.

The Board acknowledges that complete VCAA notice was provided 
to the veteran after the initial unfavorable decision in this 
case, rather than prior to the initial decision as typically 
required.  However, in a case involving the timing of the 
VCAA notice, the United States Court of Appeals for Veterans 
Claims (Court) held that in such situations, the appellant 
has a right to a VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  A VCAA-compliant letter was issued to the 
veteran in October 2004.  Thereafter, he was afforded an 
opportunity to respond, and the AOJ then subsequently 
reviewed the claim and issued a statement of the case to the 
veteran in February 2006.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Moreover, as the Board concludes below that the 
preponderance is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Therefore, despite any inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in processing the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following evidence has been associated with the claims file: 
the veteran's service medical records, private post-service 
medical records, VA medical treatment records, VA 
compensation and pension examinations, the veteran's 
testimony at his Board hearing, lay statements submitted on 
the veteran's behalf, and written statements from the veteran 
and his representative.  There is no indication that there is 
any additional relevant evidence to be obtained by either VA 
or the veteran.  The Board therefore determines that VA has 
made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for a right hip condition.  Specifically, the veteran argues 
that he injured his hip in service when he fell from a 
building in 1983.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  If there is no proof 
of a present disability, there cannot be a valid service 
connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In the instant case, the veteran's service medical records 
are negative for any indication of a right hip injury or any 
right hip condition.  On separation examination in November 
1983, the veteran was noted to have a normal clinical 
evaluation of the lower extremities and other musculoskeletal 
system, and no hip condition was noted.  In his November 1983 
report of medical history, the veteran noted that he 
currently had or at some point had had recurrent back pain 
and foot trouble, but indicated that he did not have and had 
never had arthritis, rheumatism or bursitis, or swollen or 
painful joints.  In explaining his prior medical conditions, 
the veteran noted a number of prior injuries, including lower 
back pain due to sacroiliac strain two months prior, and a 
left foot injury from January 1980, which caused him 
occasional pain.  The November 1983 report of medical history 
contains no complaint or notation of any right hip injury or 
other right hip condition.

The veteran was afforded a VA compensation and pension 
examination in February 2001.  On examination, the following 
was noted: right hip flexion was 0 to 100 degrees, abduction 
was 0 to 30 degrees and rotation was painful; there was no 
additional range of motion loss or joint function limitation 
after repeated use; and the right hip was painful in the 
posterior and lateral aspects of the hip joint.  The veteran 
was diagnosed as having severe strain of the right hip.  On 
x-ray examination, no bone or joint abnormality was 
visualized, and the veteran was noted to have a normal right 
hip examination, with vascular appearing calcification in the 
soft tissues of the right groin on right posterior oblique 
view and mild right iliac arterial calcification on anterior-
posterior view noted.

An emergency room report dated in October 2001 indicates that 
the veteran was climbing up onto the upper bunk at the jail 
when his foot slipped and he fell backwards, striking the 
floor.  The veteran complained of pain in his right buttock, 
especially when he crossed his right leg over the left, and 
that he was unable to do that completely.  On examination, 
the veteran was noted to have tenderness over the right 
posterior buttock, with no pain on range of motion of the 
hip, or with the axial loading of the hip.  The veteran was 
diagnosed as having cervical strain, and contusion to the 
right buttocks.

In a December 2001 private medical report the veteran was 
noted to be unable to easily cross his right leg over the 
left leg, and seemed to have decreased range of motion of the 
hip.

An April 2004 VA physical therapy note shows the veteran was 
diagnosed as having findings consistent with anterior 
rotation of innominate related to right hip, sacroiliac 
joint, and lower back pain.  In another April 2004 physical 
therapy note, the veteran was noted to complain of chronic 
right hip and lower back pain, and that the patient goal was 
to cross legs and get pain relief.

A November 2004 VA x-ray examination of the veteran's right 
hip demonstrated curvilinear vascular calcification within 
the right half of the pelvis, with no obvious fracture or 
other localizing signs of bone or soft tissue abnormality 
observed through the submitted set of films.  The veteran was 
diagnosed as having intact appearing right hip joint.

In a January 2005 note, the veteran complained of mostly the 
lower back and right "hip," which was noted to be in the 
sacroiliac region.  The veteran was as noted to be tender to 
palpation over the right sacroiliac region, and that he 
resisted most range of motion of the right hip due to pain 
felt in the sacroiliac region.  The veteran was diagnosed as 
having chronic lower back pain.

The veteran was afforded another VA examination in September 
2005.  On examination, it was noted that the veteran used a 
cane and stated that he used the cane for his right hip.  It 
was also noted that, when the examiner asked to point to the 
area that was his right hip, the veteran pointed to the right 
sacroiliac joint region.  The VA examiner, after examining 
the veteran, opined that the veteran did not have a right hip 
condition, but rather had a sacroiliac condition.  The 
examiner furthermore opined that the sacroiliac condition the 
veteran had was at least as likely as not related to the 
veteran's in-service sacroiliac joint symptoms.

The veteran was given a VA electromyogram test in October 
2005.  No evidence of lumbosacral radiculopathy or sensory 
neuropathy of either leg was found.

In addition to the medical evidence of record, the veteran 
submitted several lay statements from his family members and 
close acquaintances dated in August 2002, September 2002, 
November 2002, and July 2005.  These statements essentially 
indicate that the veteran suffered medical problems, 
including a hip condition, since an in-service injury when he 
fell from a building.

At the August 2006 Board hearing, the veteran testified that 
he had problems with his right hip including pain and an 
inability to cross his legs.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's service 
connection claim.  First, the Board finds that the evidence 
of record does not reflect a current right hip disability.  
Both in a January 2005 VA medical note and on September 2005 
VA examination, the medical examiners specifically opined 
that the veteran's complaints of "hip" pain were actually 
complaints of pain in the sacroiliac region.  The September 
2005 VA examiner furthermore specifically opined that the 
veteran did not have a right hip condition.  Also, a hip 
condition was not indicated on February 2001 or November 2004 
x-ray examinations. 

Second, the record does not reflect that any right hip 
condition is related to the veteran's period of service.  The 
veteran's service medical records, including his November 
1983 separation examination and report of medical history, 
are negative for any indication of a right hip injury or any 
right hip condition.  Also, there is no record of treatment 
for complaints of any hip condition until February 2001, 
which is many eyars after the veteran's discharge from 
service.  Furthermore, there is no medical opinion of record 
linking any right hip condition to the veteran's period of 
service.

The Board notes the February 2001 VA examiner's diagnosis of 
severe strain of the right hip, which conflicts with later 
assessments by the January 2005 and September 2005 VA 
examiners that the veteran's claimed hip problems were 
actually sacroiliac problems.  However, in the February 2001 
examination report, the VA examiner did not indicate a review 
of the claims folder, and it appears from the report that 
that examiner based that diagnosis on the history given by 
the veteran, which included a history of an in-service right 
hip injury not substantiated by service medical records.  
Also, despite the diagnosis, the Board notes that the 
February 2001 VA examiner did not relate any right hip strain 
to the veteran's period of service.  Thus, even considering 
the diagnosis, the February 2001 VA examiner's opinion does 
not provide competent evidence linking a current right hip 
condition to service.

The Board also notes the October 2001 emergency room report, 
where the veteran complained of pain in his right buttock, 
especially when he crossed his right leg over the left, and 
that he was unable to do that completely, as well as the 
December 2001 private medical examination, where the veteran 
was noted to be unable to easily cross his right leg over the 
left leg, and seemed to have decreased range of motion of the 
hip.  However, neither medical record relates any hip 
condition to the veteran's period of service and, rather, the 
October 2001 emergency room report specifically relates the 
veteran's inability to cross his legs to an injury sustained 
to his right buttock when falling from an upper bunk at that 
time.

Finally, the Board notes the veteran's own complaints of hip 
pain, and the lay statements submitted on the veterans' 
behalf relating the veteran's right hip problems to an in-
service injury.  However, neither the veteran nor any lay 
witness is competent to provide opinions that require medical 
knowledge.  Moreover, in this case, the medical opinions 
indicating that the veteran does not have a current right hip 
disability, in combination with the lack of medical evidence 
that a right hip disability began in service or is related to 
the veteran's period of service, are largely determining 
factors.

The competent medical evidence of record does not reflect 
that a current right hip condition is related to the 
veteran's period of service.  Accordingly, service connection 
for a right hip condition not warranted.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable.


ORDER

Entitlement to service connection for a right hip condition 
is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


